                        Case
                         Case7:20-cv-00277-VB
                               7:20-cv-00277 Document
                                              Document3 4Filed
                                                           Filed
                                                               01/13/20
                                                                 01/13/20Page
                                                                          Page11
                                                                               ofof
                                                                                 22
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     Southern District of New York

Jennifer Collishaw, individually and on behalf of               )
all others similarly situated,                                  )
                                                                )
                                                                )
                            Plaintiff(s)
                                                                )
                                                                )
                                v.                              )       Civil Action No. 7:20-cv-00277
                                                                )
Cooperative Regions of Organic Producer Pools,                  )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cooperative Regions of Organic Producer Pools
                                           c/o Jennet Tainter
                                           1 Organic Way
                                           La Farge WI 54639-6604




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck, NY 11021-
                                       5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:          1/13/2020                                                         /S/ P. NEPTUNE
                                                                                     Signature of Clerk or Deputy Clerk
                          Case
                           Case7:20-cv-00277-VB
                                 7:20-cv-00277 Document
                                                Document3 4Filed
                                                             Filed
                                                                 01/13/20
                                                                   01/13/20Page
                                                                            Page22
                                                                                 ofof
                                                                                   22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 7:20-cv-00277

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)                                          .


            I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:
